DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Ward et al., Kaduchak et al. and Lipkens I
Claims 1, 2, 4, 5 and 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ward et al. (US20090053686) in view of Kaduchak et al. (US20090162887) and Lipkens et al. (US20140011240), i.e. Lipkens I.
Ward et al. teach a method comprising flowing a suspension of particles in their acoustic device and applying an acoustic pressure such that a population of particles are acoustically 
Ward et al. teach an embodiment of their method wherein a wash buffer is introduced into the device after particles are introduced. Furthermore, they teach an embodiment wherein particles are washed before further analysis (e.g. Sample container 801 comprising sample particles 803, 807 and 809 is introduced to a flow cell 810. A transducer 811 provides acoustic wave to flow cell 810 to produced acoustically focused particle 815. Wash or other reagent 802 in introduced to flow cell 810. Particles 809 and 807 are acoustically focused into stream 805. The acoustically focused particle 815 exists with the wash stream 815 and is collected at collection/incubation site 819 as in para 0122, pg. 10; acoustic washing prior to analysis as in para 0147, pg. 13; Fig. 8).
 Furthermore, Ward et al. teach their method comprises adding a reagent that interacts with the particles, such as an antigen, in a second fluid (e.g. The first and/or second fluid of this embodiment can comprise a reagent that reacts with at least some of the particles from the portion of the population of particles in the second fluid. The reagent can be selected from a) antibodies or aptamers specific for particle antigens; b) ligands specific for particle receptors; c) enzyme specific for particle substrate; d) stains specific for particle nucleic acid; e) an antigen specific for a particle antibody, f) an analyte specific for a particle target; g) a secondary reagent specific for one or more of a-f; and h) any combination thereof as in para 0012, pg. 2).
Ward et al. teach reactants are also antibodies, aptamers and nucleic acids (e.g. para 0011, pg. 1).

In an embodiment, Ward et al. teach particles are released for collection (e.g. para 0196, pg. 17).
 As noted above, Ward et al. teach using acoustic focusing to hold a portion of a population of particles (e.g. para 0012, pg. 2).
 However, Ward et al. do not expressly teach providing a cluster of particles as required in claim 1.
 Prior to the effective filing date of the claimed invention, Kaduchak et al. teach a method of acoustic focusing using an acoustic standing wave (e.g. para 0027-0030, pg. 3) to align and orient particles to yield repeatable orientations of particle clusters (e.g. para 0009, pg. 1; The asymmetric force field also yields repeatable orientations of particle clusters that are formed from the coalescence of multiple microspheres or cells (e.g. 'dumbbell' shapes from agglutination of two particles). Discrimination of particle clusters can be made easier by pulse shape analysis and angular scattering interpretation due to the unique induced orientation of the cluster relative to the scattering plane (e.g. central axis of the 'dumbbell' always parallel to the flow axis) as in para 0025, pg. 2; para 0043, pg. 5; claims 9 and 16).

Therefore, as Ward et al. teach introducing wash solution after the solution comprising particles is introduced in their device, the combined teachings of Ward et al. and Kaduchak et al.  render obvious the limitations: a method comprising flowing a liquid medium containing suspended particles along a flow path through a channel, applying an acoustic standing wave across the flow path to hold and cluster the suspended particles at a point in the channel against the flow of the liquid medium to provide held particle clusters, flowing a wash solution through the channel to remove material other than the held particle clusters as required by claim 1.
Ward et al. teach channels that are 340 micron in diameter (e.g. para 0095, pg. 8). Therefore, the combined teachings of Ward et al. and Kaduchak et al. render obvious the limitation: wherein the channel is a microchannel and a width of the microchannel is about 50 micrometers to about 2 millimeters as recited by claim 2.


claim 9:
 The instant specification discloses “The volume of the flow path is, for example, 0.05 to 100 mL, specifically 0.05 to 0.5 mL “ (e.g. para 0032, pg. 10), but does not disclose other parameters that define the flow path, such as how the volume of the flow path relates to the sample volume assayed in the claimed method. Therefore, “the volume of the flow path” is interpreted as the entire volume of a sample that flows through a channel in the claimed method.
 Therefore, the limitation “wherein the volume of the flow path is 0.05 to 100 mL” is interpreted to mean that the entire of volume of sample that assayed using the claimed method can vary from a volume 0.05 ml, i.e. 50 l, to a volume of 100 ml.
Ward et al. teach an embodiment in which a total sample volume of 100l is analyzed in an acoustic device (i.e. acoustic flow cytometer) (e.g. para 0336, pg. 28). 
Therefore, as Ward et al. teach a volume of 100l is flowed through an acoustic device for analysis, the combined teachings of Ward et al. and Kaduchak et al. render obvious the limitations: render obvious the limitation: wherein the volume of the flow path is 0.05 to 100 mL as recited by claim 9.
Ward et al. teach bead-based analysis comprising using magnetic and polymer beads (e.g. Example 6, pg. 22; Example 16, pg. 26-27). 
Therefore, the combined teachings of Ward et al. and Kaduchak et al. render obvious the limitation: wherein the held particle clusters are magnetic beads and polymer beads as required by claim 10.
claim 11.
Regarding claims 12-14:
Ward et al. teach a bead-based method of target molecule analysis using acoustic focusing to assay binding interactions between antibody-conjugated particles and antigens (e.g. para 0012, pg. 2).
Ward et al. also teach that monoclonal antibody binding can be analyzed by their method (e.g. para 0154, pg. 13). Furthermore, Ward et al. teach their method is used for stem cell analysis (e.g. para 0348, pg. 29).
Furthermore, Ward et al. teach an embodiment of analysis of binding of a panel of antibodies with T cells (e.g. immunophenotyping panels as in para 0247-0252, pg. 20) which comprises progenitor cell markers CD56 and CD34, i.e. stem cell markers(e.g. Table 1, pg. 20).
However, Ward et al. do not expressly teach a single embodiment of analysis of binding of monoclonal antibodies with T cell markers or stem cell markers.
However, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method comprising analysis of binding of a panel of antibodies with T cells as well as stem cells as taught by Ward et al. to include monoclonal antibodies conjugated to particles as disclosed in a separate embodiment of Ward as a skilled artisan would have recognized the simple substitution of the antibodies in the 
Furthermore, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method according to the combined teachings of Ward et al. comprising applying an acoustic wave to hold populations of particles, wherein particles comprise monoclonal antibodies that target T cell markers or stem cell markers to include applying an acoustic focusing to yield particle clusters as taught by Kaduchak et al.  because as a person of ordinary skill in the art would recognize that these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded the predictable outcome of a method of acoustic focusing using acoustic standing waves on particles.
Therefore, the combined teachings of Ward et al. and Kaduchak et al. render obvious the limitation: wherein the held particle clusters are microparticles having attached thereto a monoclonal antibody that specifically binds a cell surface marker as recited in claim 12.
Furthermore, the combined teachings of Ward et al. and Kaduchak et al. render obvious the limitation: wherein the cell surface marker is a T-cell surface marker as recited in claim 13.
Furthermore, the combined teachings of Ward et al. and Kaduchak et al. render obvious the limitation: a stem cell surface marker as recited in claim 14.
Ward et al. teach bead arrays (e.g. para 0013, pg. 2). Therefore, the combined teachings of Ward et al. and Kaduchak et al. render obvious the limitation: wherein the held particle clusters form a suspension array as required by claim 15.
claim 16.
Furthermore, the combined teachings of Ward et al. and Kaduchak et al. render obvious the limitation: wherein the first biochemical reactant is a sample suspected of containing an antigen (e.g. para 0011, pg. 1) as required by claim 17.
As Ward et al. teach reactants, i.e. analytes, comprising a label (e.g. para 0013, pg. 2; para 0036, pg. 5), the combined teachings of Ward et al. and Kaduchak et al. render obvious the limitation: wherein the first biochemical reactant comprises a detectable label as recited in claim 18.
Ward et al. teach particles are separated in exit bins (e.g. para 0196, pg. 17) and detected by flow cytometer (e.g. para 0013, para 0020, pg. 2). 
Therefore, the combined teachings of Ward et al. and Kaduchak et al. render obvious the limitation: further comprising releasing the held particle clusters from the acoustic standing wave for further processing as required by claim 19.
Ward et al. teach detection using flow cytometers (e.g. para 0013, para 0020, pg. 2). Therefore, the combined teachings of Ward et al. and Kaduchak et al. render obvious the limitation: further comprising providing the released held particle clusters to a flow cytometer as required by claim 20.

Furthermore, Ward et al. teach acoustic forces in terms of acoustic contrast of a first fluid and a second fluid (para 0011, pg. 1; para 0067, pg. 6).
 However, they do not teach the limitation: wherein the acoustic standing wave includes a lateral force component that is the same order of magnitude as an axial force component as required by claim 1.
Prior to the effective filing date of the claimed invention, Lipkens I disclose methods for suspending and holding particles (e.g. The acoustophoretic separation technology employs ultrasonic standing waves to trap, i.e., hold stationary, secondary phase particles in a host fluid stream as in para 0072, pg. 4) using a device comprising an acoustic resonator that maintains a three dimensional acoustic standing wave which comprises a lateral force that is the same order of magnitude as the axial force. Their device further comprises a transducer and a reflector, which reside on opposite sides of the flow chamber of the device (e.g. multi-dimensional standing waves as in para 0004, pg. 1; para 0005-0007, pg. 1; para 0072, pg. 4; para 0083-0086, pg. 5; On the contrary, the lateral force in the separators shown in FIG. 1A, FIG. 1B, FIG. 3 and FIG. 27 can be significant, on the same order of magnitude as the axial force component as in para 0100, pg. 6-7). 
 Lipkens I teach the advantages of their method over known acoustic technology, which yields a wave comprising a lateral force that is two orders of magnitude smaller than the axial 
Lipkens I teach the transducer of their device facilitates increasing particle concentration (e.g. such transducers generate a three-dimensional standing wave in the fluid that exerts a lateral force on the suspended particles/secondary fluid to accompany the axial force so as to increase the particle trapping capabilities of a acoustophoretic system as in para 0083, pg. 5). Furthermore, Lipkens I teach the transducer comprises acoustically transparent material and is in direct contact with the fluid (e.g. para 0098-0099, pg. 6).
 Furthermore, considering Lipkens I as a whole, Lipkens I disclose their acoustic technology increases particle agglomeration and coalescence (e.g. para 0071-0073, pg. 3-4; The acoustic resonator is designed to create a high intensity three dimensional ultrasonic standing wave that results in an acoustic radiation force that is larger than the combined effects of fluid drag and buoyancy or gravity, and is therefore able to trap (i.e., hold stationary) the suspended phase to allow more time for the acoustic wave to increase particle concentration, agglomeration and/or coalescence as in para 0071,pg. 3-4; The action of the acoustic forces on the trapped particles results in concentration, agglomeration and/or coalescence of particles and droplets as in para 0072,pg. 4).
Therefore, Lipkens I render obvious the limitation: method comprising flowing a liquid medium containing suspended particles along a flow path through a channel, applying an acoustic standing wave across the flow path to hold the suspended support particles at a point in the channel against the flow of the liquid medium to provide held  particles, wherein the claim 1.
Furthermore, Lipkens I renders obvious the limitation: wherein the acoustic standing wave is a multidimensional acoustic standing wave as required by claim 4.
Furthermore, Lipkens I renders obvious the limitation: wherein the acoustic standing wave is generated by an ultrasonic transducer-reflector pair, wherein the ultrasonic transducer and the reflector are located on opposite walls of the flow channel as required by claim 5.
As Ward et al., Kaduchak et al.  and Lipkens I all disclose methods using acoustic devices, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Ward et al. and Kaduchak et al. comprising applying an acoustic wave to hold particle clusters to include applying an acoustic standing wave comprising a lateral force that is the same order of magnitude as the axial force as taught by Lipkens I because Lipkens I teach the advantages of their method, such as facilitating an increase in particle concentration, agglomeration and/or coalescence (e.g. para 0071-0073, pg. 3-4).

Ward et al., Kaduchak et al., Lipkens I and Lipkens II
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ward et al., Kaduchak et al., and Lipkens I as applied to claims 1, 2, 4, 5 and 9-20 above, and further in view of Lipkens et al. ( IEEE sensors journal 8.6 (2008): 667-677), i.e. Lipkens II.
The combined teachings of Ward et al., Kaduchak et al., and Lipkens I as applied above are incorporated in this rejection.
claim 3.
Lipkens II teach that analysis of acoustic focusing on particle flow in macrochannels wherein the width of the channel is 0.5 inches or approximately 13 mm (e.g. 2nd para, Particle Trajectories in the Presence of Mean Fluid Flow section, pg. 675).
Therefore, Lipkens II meet the limitation: wherein the channel is a macrochannel and a width of the microchannel is greater than about 2 millimeters to about 50 millimeters as required by claim 3.
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Ward et al., Kaduchak et al., and Lipkens I to feature a macrochannel having a width of 13mm as taught by Lipkens II as a skilled artisan would have recognized the simple substitution of one type of channel with another would have yielded the predictable outcome of a method of target molecule analysis using acoustic focusing. 


Ward et al., Kaduchak et al., Lipkens I and Mitsakakis et al.
Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Ward et al., Kaduchak et al., and Lipkens I as applied to claims 1, 2, 4, 5 and 9-20  above, and further in view of Mitsakakis et al. ( JOURNAL OF MICROELECTROMECHANICAL SYSTEMS 17.4 (2008): pg. 1010-1019).

The combined teachings of Ward et al., Kaduchak et al., and Lipkens I disclose a bead-based method of target molecule analysis using acoustic focusing to hold and cluster particles. Furthermore, Lipkens I teach a component of the transducer of their device comprises acoustically transparent material.
However, they do not expressly teach claims 6 and 7.
Mitsakakis et al. teach that channels comprising low density polyethylene in acoustic device (i.e. surface acoustic wave sensor as in 1st para, Introduction section, pg. 1010) are known in the art (e.g. capillary microtubes made of low-density polyethylene (Scientific Commodities, Inc.) for fluid inlet and outlet as in 1st para, Fabrication Process of Microfluidics–PDMS Processing and Replica Molding section, pg. 1014).
Therefore, Mitsakakis et al. render obvious the limitation: wherein the channel comprises an acoustically transparent material that is in communication with the flow path as required by claim 6.
Therefore, Mitsakakis et al. render obvious the limitation: wherein the acoustically transparent material is low density polyethylene as required by claim 7.
Therefore, as Ward et al., Kaduchak et al., Lipkens I and Mitsakakis et al.  all disclose methods using acoustic devices, It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the teachings of Ward et al., Kaduchak et al., and Lipkens I to feature channels comprising low density polyethylene as taught by Mitsakakis et al. as a skilled artisan would have recognized the simple substitution of one type of 
Regarding claim 8:
The instant specification discloses an acoustically transparent material has the advantage of increasing local concentrations of held particles (e.g. para 0039, pg. 11, instant specification).
 Furthermore, Mitsakakis et al. teach channels comprising low density polyethylene, which is an acoustically transparent material, they teach channels which inherently have the property of increasing local concentrations of held particles. Therefore, as Mitsakakis et al. teach channels comprising low density polyethylene, which is an acoustically transparent material, they teach channels which inherently have the property of increasing local concentrations of held particles.
As noted above, the combined teachings of Ward et al., Kaduchak et al., and Lipkens I disclose a bead-based method of target molecule analysis using acoustic focusing to hold and cluster particles.
Therefore, the combined teachings of Ward et al., Kaduchak et al., Lipkens I, and Mitsakakis render obvious the limitation: wherein the acoustically transparent material increases the local concentration of the held particle clusters as required by claim 8.






Response to the Arguments
Any rejection not reiterated or specifically addressed has been overcome by amendment.  New rejections are set forth to address the amended claims.
 However, previously cited references teach art relevant to the amended claims and therefore are included in the new rejections. 
Applicants argue that the combined teachings of Ward, Kaduchak et al. and Lipkens I do not meet the requirements of claim 1. This argument is not persuasive.
Regarding Applicants’ arguments in reference to the feature of maintaining a cluster of suspended particles in an acoustic standing wave, this argument is not persuasive.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
In this case, as noted in the current rejections, Ward et al. teach a method comprising flowing a suspension of particles in their acoustic device and applying an acoustic pressure such that a population of particles are acoustically focused, i.e. the particles are held in a certain position as a result of the acoustic pressure (e.g. acoustically focusing at least a portion of the .
 Therefore, Ward et al. teach that acoustic focusing is known in the art as using acoustic pressure to hold an entity in a certain position.
Like Ward, Kaduchak et al. teach acoustic focusing to modulate positioning of desired entities.
Furthermore, considering the Kaduchak reference as a whole, Kaduchak et al. teach that clustering of particles by agglutination are also facilitated by acoustic focusing (e.g. complex geometries that are formed from the coalescence of multiple microspheres or cells (e.g. 'dumb bell' shapes from agglutination of two particles) also benefit from particle orientation as in para 0043, pg. 5). 
 Furthermore, considering Lipkens I as a whole, Lipkens I disclose methods for suspending and holding particles, wherein their acoustic technology increases particle concentration, agglomeration and coalescence (e.g. para 0071-0073, pg. 3-4; The acoustic resonator is designed to create a high intensity three dimensional ultrasonic standing wave that results in an acoustic radiation force that is larger than the combined effects of fluid drag and buoyancy or gravity, and is therefore able to trap (i.e., hold stationary) the suspended phase to allow more time for the acoustic wave to increase particle concentration, agglomeration and/or coalescence as in para 0071,pg. 3-4; The action of the acoustic forces on the trapped particles 
Therefore, as Kaduchak et al. teach acoustic focusing contributes to cluster formation and Lipkens I supports this teaching (i.e. Lipkens I teaches the action of the acoustic forces on the trapped particles results in concentration, agglomeration and/or coalescence of particles), the combined teachings of Ward, Kaduchak et al. and Lipkens I render obvious the method of claim 1.
Furthermore, regarding the arguments in reference to the teachings of Lipkens II and Mitsakakis et al., the additional arguments rely on the position that a prima facie case was not established in previous rejections.  However this was not found persuasive and is not persuasive for the other rejections.  Therefore, the current rejections are maintained.

Conclusion
No claims are allowable.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHANA KAUP whose telephone number is (571)272-6897.  The examiner can normally be reached on Monday - Friday 7:30-4:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEATHER CALAMITA can be reached on (571) 272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAHANA S KAUP/             Primary Examiner, Art Unit 1639